Filed 6/30/14 In re Jeremiah W. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re JEREMIAH W., a Person Coming                                            2d Juv. No. B252363
Under the Juvenile Court Law.                                               (Super. Ct. No. J1436468)
                                                                             (Santa Barbara County)

SANTA BARBARA COUNTY CHILD
WELFARE SERVICES,

     Plaintiff and Respondent,

v.

R.C.,

     Defendant and Appellant.



                   R.C. (biological father) appeals orders of the juvenile court denying his
petition for modification of an order bypassing reunification services and terminating his
parental rights. (Welf. & Inst. Code, §§ 388, 366.26.)1 We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   Santa Barbara County Child Welfare Services (CWS) took Jeremiah W.
into protective custody when he was five months old, because of mother's substance
abuse and incarceration, among other things. The petition identified R.C. as the alleged
father, and his whereabouts as unknown.

1
    All statutory references are to the Welfare and Institutions Code unless otherwise stated.
              At the April 2013 detention hearing, the court ordered a paternity test and
detained Jeremiah. The paternity test appointment was initially scheduled for May 9, but
the CWS worker rescheduled it to May 23 at R.C.'s request. R.C. did not appear on May
23, although the worker notified him on May 8 of the appointment.
              R.C. did not appear for the jurisdictional hearing in May or the continued
jurisdictional hearing in June. The juvenile court sustained the petition, declared
Jeremiah a dependent of the court and bypassed services to the mother because of her
failure to reunify with Jeremiah's five half-siblings and her resistance to treatment for
chronic drug abuse. (§ 361.5, subds. (b)(1) & (b)(13).) The court did not order
reunification services for R.C., who at the time was an alleged father. (Id., subd. (a).)
              In July, R.C. spoke to a CWS worker and asked if he could visit Jeremiah.
The worker asked him if he had submitted or would submit to a paternity test. He said he
was "working on" it, but was concerned he would have to pay support.
              In August, R.C. submitted to a paternity test. It established he is Jeremiah's
biological father. On September 9, he appeared in court with counsel for the section
366.26 hearing. The court continued the hearing because mother was incarcerated. The
paternity test result was not yet available to the court, but R.C.'s counsel informed the
court of it. She asked if R.C. would be authorized to have contact with the child if the
results were confirmed. The court replied, "Not authorized at this time."
              In September, R.C. contacted CWS twice and asked for custody of
Jeremiah. He told a CWS worker that when the mother was pregnant she told him he was
the father, but he did not believe her. He said he missed the earlier paternity test
appointments because he was angry, in denial, and was afraid to be a single parent at the
age of 45. R.C. had no visits with Jeremiah. The court continued the section 366.26
hearing several times, and eventually set it for a contested hearing on October 17.
              On October 8, R.C. filed a petition for modification in which he requested
reunification services. The court heard the petition at the contested hearing. R.C.
testified that he wanted to raise his son. He had stable housing at a sober living facility,
Casa Esperanza, and had worked as a certified drug and alcohol counselor there. He

                                              2
described his strong family and support network. He acknowledged his history of drug
use. In his petition he asserted that he had "nearly eight years sobriety." He testified that
he continued to use alcohol. He was convicted for possessing cocaine and driving
without a license in 2008. He said he had not used crack cocaine since 2009. He was
arrested in 2011 and convicted of being intoxicated in public. He had lived at Casa
Esperanza since 2007 and family housing was available to him. He was active in his
church. He participated in raising his 20-year-old daughter with whom he continued to
have daily contact.
              R.C. testified that he was "really angry" when mother told him she was
pregnant with his child "because she didn't have a job, she didn't have a place to stay, she
didn't have anything." He said, "I knew, I had a feeling he might be my child but I was
resisting, I was trying to prolong having to give her 500 a month . . . because she brought
her child into the world and she didn't have ground to stand on." Later, he changed his
mind after he considered his belief in God and God's plans. He decided "it is up to me to
stand up [and] be a man and do the right thing."
              CWS reported that Jeremiah's foster parents wished to adopt him. They
had provided excellent care to him since his removal five months earlier.
              The court denied R.C.'s petition for modification and terminated his
parental rights. It reasoned that "the mother went to the father prior to the child's birth
and [said] . . . it is your child" and R.C. "turned his back." The court noted that when
CWS filed the petition, R.C. did not step forward to claim the child, and he did not
promptly comply with paternity testing. The court found R.C. was a "mere biological
father . . . who did not promptly step forward" and had not carried his burden of
demonstrating that it would be in the child's best interest to provide reunification
services.
                                       DISCUSSION
              R.C. contends the court abused its discretion when it denied his petition for
modification of the order bypassing reunification services because he was a non-


                                              3
offending parent, he requested custody, actual reunification with his son was very likely,
and his son is young and unlikely to remember foster care. We disagree.
               The juvenile court's initial decision to bypass services to R.C. was proper,
because he had not yet established his paternity. (§ 361.5 subd. (a) [an alleged father is
not entitled to reunification services].) R.C. demonstrated a change of circumstances
when he eventually submitted to paternity testing, but he did not persuade the juvenile
court that modification of the bypass order was in Jeremiah's best interests. (In re
Stephanie M. (1994) 7 Cal. 4th 295, 317.) This determination was committed to the
court's sound discretion and we will not disturb its ruling absent clearly established abuse
of discretion. (Id. at p. 318.)
               The juvenile court did not abuse its discretion. A biological father who is
not a presumed father may receive reunification services only if the court finds that
services will benefit the child. (§ 361.5, subd. (a); In re Joshua R. (2002) 104
Cal. App. 4th 1020, 1026.) In determining whether services would benefit the child, the
court should consider the seriousness of the reason for the dependency, the strength of the
existing bond between the parent and child, the strength of the child's bond to his or her
present caretakers, and the length of time the child has been in the dependency system in
relationship to the parental bond. (In re D.R. (2011) 193 Cal. App. 4th 1494, 1500, 1512
[biological father who initially lacked interest and decided to "step it up" later in
dependency proceedings did not demonstrate that reunification services would be in
child's best interest].)
               R.C. argues that the cause of the dependency was mother's conduct, but
R.C. shares responsibility. He was aware of the pregnancy, mother told him the child
was his, he had "a feeling" that was true, and he knew that mother was using drugs and
could not provide for the child. Nevertheless, he denied paternity in order to avoid
paying support and because he did not want to be a father at his age. There was no
existing bond between R.C. and Jeremiah; they had not met. The bond between Jeremiah
and his present caretakers was strong. He had lived with them for half of his ten months
of life, during most of which R.C. delayed submitting to a paternity test.

                                              4
              The trial court was not compelled to rely upon R.C.'s belated change of
heart, given his initial lack of interest. "[A] child in the dependency system requires a
more time-critical response. Once a child is placed in that system, the father's failure to
ascertain the child's existence and develop a parental relationship with that child must
necessarily occur at the risk of ultimately losing any 'opportunity to develop that
biological connection into a full and enduring relationship.'" (In re Zacharia D. (1993) 6
Cal. 4th 435, 452 [biological father was not a parent entitled to reunification services
because he delayed before seeking to establish paternity], quoting Adoption of Kelsey S.
(1992) 1 Cal. 4th 816, 838.) The juvenile court did not abuse its discretion when it
concluded that modification would not be in Jeremiah's best interest.
                                      DISPOSITION
              The orders are affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                              5
                               Arthur A. Garcia, Judge

                        Superior Court County of Santa Barbara

                         ______________________________




             Leslie A. Barry, under appointment by the Court of Appeal, for Defendant
and Appellant R.C.


             Michael C. Ghizzoni, County Counsel, Scott P. Greenwood, Deputy
County Counsel, for Plaintiff and Respondent.




                                           6